Citation Nr: 1709441	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-06 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an increased rating for an acquired psychiatric disability, currently evaluated as depressive disorder with mild dementia in excess of 70 percent.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from December 1964 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In December 2012, the Board issued a decision denying the increased rating claim on appeal, as well as requests to reopen claims of entitlement to service connection for an ankle and low back disorders. The Veteran appealed the increased rating decision to the United States Court of Appeals for Veterans Claims (Court). By a June 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's December 2012 decision and remanded the case for action consistent with the JMR. 

The Board remanded the appeal in April 2014 and requested the AOJ provide the Veteran with required notice in response to his TDIU claim, attempt to obtain copies of pertinent treatment records, schedule the Veteran for another VA examination and readjudicate his claims. 

VA examinations were conducted on March 2016 and April 2016. The RO requested an addendum opinion from the April 2016 examiner clarifying her opinion as to the functional impact the Veteran's disability had on his ability to work. The RO has since returned the appeal to the Board. 

This appeal is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing system.





FINDINGS OF FACT

1.  Since March 2007, the Veteran's depressive disorder was manifested by moderate symptoms such as depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work, impaired impulse control, such as unprovoked irritability with periods of violence; all resulting in occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment. 

2. The Veteran has a combined service connected schedular disability evaluation of 100 percent effective from September 2009; he is a contractor, which by its nature has ebbs and flows of employment; and he is actively seeking employment.  

CONCLUSIONS OF LAW

1. The criteria for an increased rating for an acquired psychiatric disability in excess of 70 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340.3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in letters dated March 2007 and April 2016 that fully addressed all notice elements, including: information and evidence needed to substantiate increased rating and TDIU claims, what information and evidence must be submitted by her and what information and evidence would be obtained by VA. Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's available personnel records; service treatment records (STRs), as well as post-service reports of private and VA treatment. Additionally, the Veteran's statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded several VA examinations in conjunction with his claim in April 2007, February 2011, March 2012, March 2016 and April 2016. An addendum to the April 2016 examination was provided in June 2016. Review of the examination reports reveal that they include a review of his claims file and the results of appropriate assessments. Therefore, the record includes several VA examinations that are adequate to adjudicate the increased rating and TDIU claims being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination. The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126. 

The Veteran's depressive disorder with mild dementia has been evaluated using Diagnostic Code 9434 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating major depressive disorder using a general rating formula for mental disorders. Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.) Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores. However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his depressive disorder with mild dementia warrants a rating in excess of 70 percent following his claim for an increase in March 2007. 

Prior to the January 2008 rating decision, the Veteran was afforded a VA examination in April 2007. The Veteran reported an increase in symptoms, an inability to function at work, and problems at home between him and his wife.  The Veteran reported missing three to four days of work due to his psychiatric symptoms and getting into altercations with his wife and son. The examiner noted that the Veteran did not have impaired thought processes or communication and was able to manage his own money. The Veteran stated he drank alcohol and described blackout type of experiences in which he lost memory of the domestic altercations mentioned previously. 

The examiner noted that the Veteran's symptoms and behavior had worsened since a previous examination and assigned a GAF of 60. The examiner went on to say that, the time he lost from work was minimal and the Veteran had not indicated that his job was in jeopardy as the result of any exacerbation of his symptoms. 

During the February 2011 VA examination, the Veteran reported depressed mood, irritability, difficulty sleeping due to nightmares, altercations with his son and legal problems resulting from criminal charges. He avoided noisy environments and opted for more peaceful places, such as church. The Veteran also reported cutting back on alcohol. The examiner noted the Veteran had normal thought processes and communication and was able to maintain personal hygiene and basic activities. While he did not report suicidal thoughts at the time of the exam, the Veteran had fleeting, suicidal ideations in the past. He suffered some short term memory loss and difficulty with concentration but was orientated to person, place and time.  The Veteran exhibited some obsessive behaviors such as compulsive use of the computer but did not experience any panic attacks. The examiner also noted the Veteran suffered from impaired impulse control. 

The examiner assigned a GAF of 50, and although the Veteran was employed at the time of the examination, the examiner indicated he was unemployable and unable to manage his benefit payments, as his wife handled their finances. 

The Veteran was afforded a Compensation and Pension (C&P) Exam in March 2012 to assess whether he suffered from posttraumatic stress disorder (PTSD). Ultimately, the examiner noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and evaluated him under his original major depressive disorder diagnosis. Noted symptoms of major depressive disorder included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficultly in adapting to stressful circumstances and suicidal ideation.  

The examiner assigned a GAF of 55 and noted the Veteran had occupational and social impairment with deficiencies in most areas, attributable to symptoms of both major depressive disorder and alcohol dependence. The Veteran reported he was able to manage his own finances. The examiner opined that the Veteran's symptoms did not preclude him from sustaining or maintaining gainful employment, as he was successfully employed at the time of the exam. 

During another VA examination for PTSD in March 2016, the examiner commented that the Veteran met the full criteria for a PTSD diagnosis and had occupational and social impairment with deficiencies in most areas. The Veteran reported severe problems in his marriage and with his children, intrusive thoughts of his deployment, emotional detachment and difficulty sleeping. The examiner noted the following PTSD symptoms depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, impaired impulse control, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficultly in adapting to stressful circumstances.

The March 2016 examiner completed a Disability Benefits Questionnaire in April 2016 that confirmed the diagnosis and symptoms from the previous exam and noted that the Veteran continued to have occupational and social impairment with deficiencies in most areas.  

A review of his VA treatment records shows a diagnosis of PTSD in 2009 and 2015 and mental health treatment for his symptoms. He discussed experiencing a variety of PTSD symptoms including: anxiety, insomnia, depression, irritability, nightmares, social isolation, hypervigilance, exaggerated startle response, and avoidance. He reported having suicidal ideations in June 2009 but absconded from the VA facility before he could be fully evaluated. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against awarding a rating in excess of 70 percent for the Veteran's service-connected psychiatric disability.  

After considering the evidence of record in light of the rating criteria set forth above, the Board finds that the Veteran's symptomatology does not meet the criteria for a disability rating in excess of 70 percent. The VA examination reports do not show that the Veteran's psychiatric disability has been manifested by problems such as impaired thought processes or communication, persistent delusions or hallucinations; memory loss for names of close relatives, own occupation or own name; inability to perform activities of daily living, or disorientation to time or place. In addition, while the Veteran reported some paranoia during the February 2011 VA examination, the mental status reports on psychological evaluation and examination in February 2011, March and April 2016 did not find hallucinations or delusions. He did not manifest or nearly manifest the behavioral elements of a 100 percent disability. While the Veteran has expressed suicidal ideation in the past, there is no documented persistence of such a danger. There is no report of any episodes of inability to perform activities of daily living. There is no clinical evidence of actual disorientation to time and place. There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name. In essence, total occupational and social impairment is not shown; his symptoms are more akin to the problems enumerated in the criteria for the 70 percent rating. 

Taking the evidence all together, the preponderance of it is against the claim for a rating higher than 70 percent. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2012). See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's psychiatric symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2012). The record does not show that the Veteran has symptoms typical of those identified for a 100 percent evaluation.  

In evaluating the Veteran's increased rating claim, the Board is aware that the symptoms listed under the 70 and 100 percent ratings are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 100 percent rating. 

In this case, the Veteran's GAF scores have ranged from 50 to 60. Scores of this severity reflect serious impairment in several areas such as work, family relations, judgment, thinking or mood. While not from the most recent examination, his GAF most recently and prominently was shown to be 55, indicating findings showing marital problems, problems with primary support group, problems with social environment, and few social supports. Nevertheless, the Veteran has not displayed impairment of reality testing or communication; nor was there evidence of total occupational and social impairment characterized by gross impairment in thought processes or communication, delusions or hallucinations, inability to perform activities of daily living, disorientation, or profound memory loss. Rather, during the period in question, the evidence as a whole points to serious symptoms or serious impairment in social and occupational functioning, as supported by other GAF scores of record as well as the objective evidence. Moreover, the record does not establish that the Veteran suffered from totally incapacitating symptoms or that there was total occupational and social impairment due solely to psychiatric disability. Rather, he demonstrates occupational and social impairment with deficiencies in most areas; thus, the schedular criteria for a 70 percent evaluation have been approximated.   

For the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 70 percent for service-connected depressive disorder. In making this determination, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the grant of an increased rating at any point during the appeal period, that doctrine is not for application in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III. Additional Considerations 

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected depressive disorder is inadequate. A comparison between the level of severity and symptomatology of the Veteran's psychiatric disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences. Specifically, the Veteran primarily reports depression, intrusive thoughts, hypervigilance, insomnia, irritability, lack of concentration, exaggerated startle response, and nightmares. The current 70 percent rating under Diagnostic Code 9434 are specific for such symptomatology, and in any event, the Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Moreover, here, the Veteran is rated at 100 percent, and the extra-schedular provisions are seen as a gap filling tool to account for situations in which a veteran's overall disability picture establishes something less than total, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Since he is rated 100 percent, there is no gap to fill.  With neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, the Board will not address this issue further. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In April 2016, the RO sent out notice to the Veteran regarding his TDIU claim, requesting that a formal TDIU application be completed. To date, the Veteran has not returned the application. 

During his August 2004 and March 2012 VA examinations, the Veteran reported working part-time. While part-time work is not considered gainful employment for VA purposes, the Veteran has not asserted and the evidence does not suggest that the Veteran was actually looking for full-time employment at that time. 

The April 2007 examiner noted that the Veteran's missed days from work were minimal and the Veteran did not indicate that his job was in jeopardy as a result of any exacerbation of his psychiatric symptoms. During the February 2011 VA examination, the Veteran stated that the longest he had been out of work was six months due to the expiration of a contract. The examiner opined that the Veteran was unemployable due to his service-connected disabilities; however, the Veteran also reported being employed full-time and in that position for approximately two years. He also reported missing two to three days per month due to depression, but, again, there was no indication that his position was at risk. 

During the March 2016 VA examination, the Veteran reported working as a contractor and trying to get on another contract, stating that it is not steady work. 

The June 2016 addendum opinion concluded that the Veteran had moderate to severe symptoms that could significantly interfere with his ability to obtain and maintain competitive civilian employment. The examiner went on to list the Veteran's symptoms and how they could impact employment but did not reference any actual occurrences. In fact, other than his subjective comments on his preference to be alone, mistrust of authority and difficulty working with others, there is no evidence in the Veteran's file that indicates he has had serious problems at work due to his service-connected disabilities. 

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki,733 F.3d 1350 (2013). However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floor v. Shinseki, 26 Vet. App. 376, 381 (2013). In this regard, the functional effects resulting from the Veteran's service-connected disabilities as assessed by the April 2007, February 2011, March 2012, March 2016 and April 2016 examiners are highly probative.  

Based on the evidence of record, the Board finds that although the Veteran meets schedular criteria for a TDIU, he is not unemployable due to his psychiatric disability alone or a combination of his service-connected disabilities.  

The Veteran has several service-connected disabilities and meets the schedular criteria for a TDIU; glaucoma at 60 percent, prostate cancer at 40 percent, degenerative joint disease at 30 percent, diabetes mellitus at 20 percent, status post injury right hand at 10 percent, hypertension at 10 percent, and, as discussed above, depressive disorder remains at a 70 percent rating. See 38 C.F.R. § 4.16(a).  In this case, however, the evidence does not support the conclusion that the Veteran's service-connected disabilities singly, or in combination preclude him from securing or maintaining substantially gainful employment. The Veteran is actively seeking employment and while he has had periods of unemployment and part-time employment, the Veteran did not report that he was unable to secure full-time or consistent work due to his service-connected disabilities, but rather, any breaks in employment were due to the nature of contract work. The Board acknowledges that the Veteran reported missing two to three days of work each month due to symptoms; however, there is no evidence that the Veteran's service connected psychiatric disability has placed his employment in jeopardy. 

In sum, while the examiners observed limitations that could impact the Veteran's ability to function occupationally, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU. 


ORDER

Entitlement to an increased rating for an acquired psychiatric disability in excess of 70 percent is denied. 

A TDIU is denied. 





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


